                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

AMELIA BRYANT,                                  )
                                                )
        Plaintiff,                              )
                                                )        NO. 3:18-cv-00506
v.                                              )
                                                )        JUDGE CAMPBELL
ANDREW M. SAUL,                                 )
Commissioner of Social Security,                )        MAGISTRATE JUDGE NEWBERN
                                                )
        Defendant.                              )

                                 MEMORANDUM OPINION AND ORDER

       On May 30, 2018, Plaintiff filed a complaint seeking review of the Social Security

Administration’s decision denying her disability insurance benefits. (Doc. No. 1.)             The

Administration filed a motion to dismiss (Doc. No. 11), arguing that Plaintiff’s appeal is untimely.

The Administration submitted several documents as evidence of the untimeliness of the appeal.

(See Decl. of Janay Podraza with exhibits, Doc. No. 13.) Because the motion included matters

outside the pleadings, the Magistrate Judge construed the motion as one for summary judgment

under Rule 56 and allowed the parties to file additional evidentiary materials. Plaintiff filed a

response in opposition to the motion but the response did not address the Administration’s

argument that this action was barred by the statute of limitations. (Doc. No. 24.)

       The Magistrate Judge found the appeal untimely filed and recommended the Court

GRANT the Motion to Dismiss. (Doc. No. 25.) Plaintiff filed objections to the Report and

Recommendation. (Doc. No. 26.) The Administration filed a response to Plaintiff’s objections.

(Doc. No. 27.)

       The district court reviews de novo any portion of a report and recommendation to which a

specific objection is made.     Fed. R. Civ. P. 72(b)(1)(C); Local Rule 72.02; 28 U.S.C. §


                                                     1
636(b)(1)(C); United States v. Curtis, 237 F.3d 598, 603 (6th Cir. 2001). General or conclusory

objections are insufficient. See Zimmerman v. Cason, 354 F. App’x 228, 230 (6th Cir. 2009).

Thus, “only those specific objections to the magistrate’s report made to the district court will be

preserved for appellate review.” Id. (quoting Smith v. Detroit Fed’n of Teachers, 829 F.2d 1370,

1373 (6th Cir. 1987)). In conducting the review, the court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

       The Court finds that Plaintiff has not raised specific objections to the Magistrate Judge’s

Report and Recommendation. Plaintiff’s objections are not responsive to the issue of dismissal of

her case due to late filing, but instead focus on her health issues in general. Having conducted a

de novo review of the Magistrate Judge’s determinations and absent objections to the substance of

the Report and Recommendation, the Court concludes the Report and Recommendation should be

adopted. Accordingly, the Administration’s Motion to Dismiss (Doc. No. 11) is GRANTED.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.


                                                     ____________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                    2
